Marshall, C.J.
(concurring in part and dissenting in part, with whom Botsford, J., joins). I agree that there was sufficient evidence to support the trial judge’s conclusion that the defendant is a sexually dangerous person. I also agree with Justice Ireland’s suggestion that the thirteen-month delay between the close of evidence and the issuance of judgment in this case was “unreasonably long,” ante at 280 (Ireland, J., concurring), but I do not agree with him that the defendant has not suffered “legal prejudice” occasioned by the delay. Ante at 280 (Ireland, J., concurring). In my view, “unreasonably long,” and therefore arbitrary, governmental delay that significantly affects a fundamental liberty interest constitutes, ipso facto, significant prejudice to the defendant. In this respect I agree with Justice Gants, ante at 281 (Gants, J., concurring). Contrary to Justice Gants, however, I conclude that the defendant was not accorded sufficient rights of due process because of the lengthy delay in the issuance of a decision and entry of judgment against him in these proceedings pursuant to G. L. c. 123A. That conclusion need not be clouded by the *283question of remedy, as posited by Justice Gants, because, as I describe infra, the defendant did not seek release or any other specific remedy.
Few rights are as precious, or as basic, as the right to be free from forcible government restraint or confinement, a right “firmly embedded in the history of Anglo-American law.” Aime v. Commonwealth, 414 Mass. 667,676 (1993). Before the government can forcibly deprive a person of liberty, it must afford the defendant due process. Id,., quoting Foucha v. Louisiana, 504 U.S. 71, 80 (1992) (“Freedom from bodily restraint has always been at the core of liberty protected by the Due Process Clause from arbitrary governmental action”). Procedural due process, at a bare minimum, requires that the proceedings against a defendant not be fundamentally unfair. See, e.g., Aime v. Commonwealth, supra at 674 (procedural due process “requires that a statute or governmental action that has survived substantive due process scrutiny be implemented in a fair manner”).
Procedural fairness is, as Justice Ireland notes, ante at 281 (Ireland, J., concurring), not a fixed concept. “The more precious the right, the greater the protection, whether the proceedings are labelled civil or criminal.” Commonwealth v. Barboza, 387 Mass. 105, 111, cert, denied, 459 U.S. 1020 (1982), quoting Commonwealth v. Knowlton, 378 Mass. 479, 427 (1979). See ante at n.10 (Ireland, J., concurring). Where the government seeks to deprive a person of his liberty, its actions “call[] for procedures that offer considerable assurance against erroneous decisions and the fullest opportunity to challenge what government seeks to do.” Hill, petitioner, 422 Mass. 147, 152 (1996). The test for determining whether the government’s procedure has been fair is threefold: “we must balance the interest of the individual affected, the risk of erroneous deprivation of that interest, and the government’s interest in the efficient administration of its affairs.” Commonwealth v. Nieves, 446 Mass. 583, 590 (2006), quoting Commonwealth v. Knapp, 441 Mass. 157, 166 (2004). See Commonwealth v. Bruno, 432 Mass. 489, 512 (2000), quoting Lotto v. Commonwealth, 369 Mass. 775, 780 (1976) (due process review balances “appropriate accommodation of the competing interests involved”). In this case, for the reasons I explain infra, the balance weighs significantly in the defendant’s favor.
*284First, the defendant’s interests were “precious”: his liberty. Commonwealth v. Barboza, supra at 111. Although involuntary restraint for purposes of sex offender treatment is remedial and not punitive, see Kansas v. Hendricks, 521 U.S. 346, 361-362 (1997); Commonwealth v. Bruno, supra at 500-501, the effect of forcible confinement is the same as it is for a criminal defendant. See, e.g., Commonwealth v. Barboza, supra at 109, quoting Andrews, petitioner, 368 Mass. 468, 488 (1975) (although G. L. c. 123A was rehabilitative and not criminal in nature, “the liberty interests of a respondent are at stake, a respondent is ‘entitled to the benefit of the same stringent standard of proof as that required in criminal cases’ ”).1 In each case the State assumes complete, watchful, coercive control over every aspect of the confined individual’s life. For thirteen months, while awaiting word on his legal status, the defendant was not able, among other things, to leave the Massachusetts Treatment Center (treatment center) without the State’s permission; to arrange his own living quarters, or his own day, without the State’s permission; to communicate with others inside or outside the treatment center without the State’s permission; or to direct his health care or other aspects of his welfare without the State’s permission. His “loss of liberty [was] total.” Commonwealth v. Burgess, 450 Mass. 366, 373 (2008), quoting Commonwealth v. Nieves, supra at 590-591.
Second, and correlatively, because the defendant’s liberty interest was fundamental, the process he was due was substantial. Aime v. Commonwealth, 414 Mass. 667, 677 (1993). The process he received was not. The defendant asserts, and the Commonwealth does not dispute, that while his case was under advisement, he was unable to receive treatment, unable to appeal for review and discharge pursuant to G. L. c. 123A, § 9, and *285unable to appeal. For thirteen months the defendant lived in a legal twilight zone, not of his own making, see note 3, infra, in which he was deprived of any meaningful recourse to vindicate his liberty interests, and denied the basic right to be heard at a meaningful time and meaningful manner. Paquette v. Commonwealth, 440 Mass. 121, 131 (2003), quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965) (“A fundamental requisite of ‘procedural’ due process is the opportunity to be heard at a ‘meaningful time and in a meaningful manner’ ”). Each day of legal limbo was a day charged against his treatment, his possible rehabilitation, and his possible release.
Even more troubling, the defendant was confined posttrial under no apparent statutory, or other, authority whatsoever. The delay to which the defendant was subjected is repugnant to the statutory scheme, which mandates that proceedings concerning allegedly sexually dangerous persons “take[] place according to an expedited pace.” Ante at 278 (Ireland, J., concurring). See, e.g., Commonwealth v. Alvarado, 452 Mass. 194, 196 (2008), quoting Commonwealth v. Gross, 447 Mass. 691, 693 (2006) (sixty-day limit of confinement period under G. L. c. 123A, § 13, is “mandatory to protect a defendant’s liberty interest”). Contrary to Justice Ireland’s view, see ante at 278 (Ireland, J., concurring), the Legislature’s clear and unambiguous intent to provide expedited proceedings under G. L. c. 123A is ample “guidance” for concluding that the delay here was impermis-sibly prejudicial to the defendant. See also ante at 277 (Ireland, J., concurring) (noting that once trial has ended, justification of temporary confinement “noticeably weakens”). Of course, if the fact finder has determined that the person is not sexually dangerous, the due process clause mandates that “confinement must cease.” Commonwealth v. Travis, 372 Mass. 238, 247 (1977), quoting O’Connor v. Donaldson, 422 U.S. 563, 580 (1975) (Burger, C.J., concurring). But even where the person is determined to be sexually dangerous, as I have shown supra, delay of the kind in evidence here significantly enhances the possibility of a prolonged involuntary confinement. In either case the statutory scheme has been confounded.2
*286Third, the delay did not promote, and was in fact contrary to, “the government’s interest in the efficient administration of its affairs.” Commonwealth v. Nieves, 446 Mass. 583, 590 (2006), quoting Commonwealth v. Knapp, 441 Mass. 157, 166 (2004). The judge gave no reason for the delay, and the defendant had no hand in it.3 Cf. Commonwealth v. Lanigan, 419 Mass. 15, 19 (1994) (no prejudice where “the record does not indicate the defendant’s zealous pursuit of his right to a speedy trial”). I recognize the heavy caseloads of our trial judges, and that the demands of drafting an opinion are time consuming. Nevertheless, the judge had a duty to ensure that the defendant’s posttrial confinement was not unduly prolonged. The judge, for instance, could have issued a judgment and order of confinement soon after trial with a memorandum to follow promptly. He could have included the cause for delay on the record. What he was not at liberty to do was to wait thirteen months before issuing his judgment and written findings in a G. L. c. 123A proceeding with no explanation for the delay.
The question of remedy is difficult, but in this case the difficulty is alleviated by the defendant himself, who asks only, “at a minimum, that there be recognition by the Court of the unacceptability of such delay in light of the most serious liberty interest at stake, i.e., a commitment for life.” The court’s decision that in the future judges must “render a decision within thirty days of the end of the trial,” ante at 268, sufficiently addresses the defendant’s request for relief. We need not speculate about, but neither may we dismiss out of hand, the possibility of stronger relief should like circumstances arise in the future.

Justice Ireland assumes without deciding that this case may implicate the right to “speedy sentencing” implied in the Sixth Amendment to the United States Constitution and art. 11 of the Massachusetts Declaration of Rights; nevertheless, he notes without explanation that “significant differences” exist between criminal proceedings and civil commitment. Ante at 279-280 (Ireland, J., concurring). In my view, and notwithstanding that the defendant pressed the Sixth Amendment argument, it is unnecessary to engage in vague reasoning by analogy because traditional procedural due process principles apply. See, e.g., Commonwealth v. Nieves, 446 Mass. 583, 590 (2006), and Commonwealth v. Bruno, 432 Mass. 489, 512 (2000).


Neither the Commonwealth, Justice Ireland, nor Justice Gants advances any nonstatutory basis for confining the defendant posttrial while awaiting the issuance of judgment.


The Commonwealth does not argue, nor could it, that the defendant did anything to cause the delay in issuance of a decision or judgment after trial. The contrary is established in the record. See ante at 271 (Ireland, J., concurring).